Citation Nr: 1215038	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-17 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left shoulder. 

2.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for residuals of a fracture of the distal nares.


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from March 1986 to December 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran testified before an Acting Veterans Law Judge in August 2010.  However, that Veterans Law Judge is no longer at the Board and in a January 2012 letter the Board offered the Veteran a new hearing.  38 C.F.R. § 20.707.  However, the Veteran has not responded within the 30 day time period, thus the Board will proceed with the claims on appeal. 

In February 2011 the Board remanded all the issues on appeal for further development. 


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the left shoulder is manifested by arthritis and range of motion to 120 degrees; however, it is not manifested by occasional incapacitating exacerbations or limitation of motion of the arm at shoulder level, impairment of the clavicle, or recurrent dislocations.  

2.  The Veteran's PTSD is manifested primarily by depression, anxiety, sleep problems, and difficulty with concentration.  It is not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


3.  The Veteran's residuals of a fracture of the distal nares is manifested by traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for degenerative joint disease of the left shoulder, minor, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5201, 5202, 5203 (2011).

2.  The criteria for an increased rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Codes 9411 (2011).  

3.  The criteria for a higher rating of 10 percent, but not higher, for residuals of a fracture of the distal nares have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.97, Diagnostic Code 6502 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for increased ratings in the October 2007 rating decision, she was provided notice of the VCAA in March 2011.  Additional VCAA letters were sent in July 2008 and March 2011.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The letters also pertained to the downstream disability rating and effective date elements of her claim, and she was furnished a Statement of the Case (SOC) in May 2008.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of her claim in this Board decision.  Rather, remanding this issue back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue herein decided has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, VA examinations, and statements and testimony from the Veteran and her representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and her representative have been accorded ample opportunity to present evidence and argument in support of her appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Degenerative Joint Disease of the Left Shoulder

The October 2007 rating decision continued the Veteran's 10 percent disability rating for her degenerative joint disease of the left (minor) shoulder.  The Veteran testified that her shoulder warrants an increased rating because of the constant pain, she felt it locked, it was stiff, and she could not swing it backwards.

The Veteran was granted a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5010 provides ratings for arthritis due to trauma, substantiated by X-ray findings; it states to rate it as degenerative arthritis, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).  

The Board notes that additional diagnostic criteria for the shoulder are in Diagnostic Codes 5200-5203.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200, ankylosis of the scapulohumeral articulation (which moves as one piece), when in a favorable position, with abduction to 60 degrees, and ability to reach the mouth and head is retained, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When in an intermediate position between favorable and unfavorable, 40 percent is warranted for the major extremity and 30 percent for the minor extremity.

Under Diagnostic Code 5201, limitation of an arm at the shoulder level warrants a 20 evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity and 30 percent for the minor extremity. 

Under 38 C.F.R. § 4.71a , Diagnostic Code 5202, a 20 percent is warranted for impairment of the humerus, regardless of whether the major or minor extremity is affected, when there is either malunion with moderate deformity or when there are recurrent dislocations of the scapulohumeral joint which are infrequent and there is guarding of movement only at the shoulder level.  For the next higher rating in excess of 20 percent for impairment of the humerus, of 40 percent there must be fibrous union. 

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a. 

Normal flexion (forward elevation of the arm) and normal abduction (movement of the arm away from the side) of the shoulder are to 180 degrees. Normal internal rotation and external rotations of the shoulder are to 90 degrees. 38 C.F.R. § 4.71, Plate 1 (2011). 

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. The Board notes that VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

At the Veteran's August 2007 VA examination she reported a constant aching and throbbing pain specifically at the soft tissue surrounding the posterior clavicle area.  She reported that the pain radiated to the lateral side of the shoulder and she experienced associated tingling to her left little and ring fingers.  On examination there was no redness or locking noted to her left shoulder.  Her range of motion for forward flexion was from 0 degrees to 160 degrees with end point pain; her range of motion for abduction was 0 degrees to 150 degrees with end point pain; her extension was 0 degrees to 15 degrees with end point pain; her external rotation was 0 degrees to 90 degrees; and her internal rotation was 0 degrees to 80 degrees.  After repetitive use testing, including holding a five pound weight, her range of motion for forward flexion was from 0 degrees to 150 degrees and there was no weakness, fatigue, or lack of endurance.  The Veteran's muscle strength for her upper extremities was 5 out of 5.  It was further noted that her x-ray radiologist reported mild to moderate degenerative joint disease in the acromioclavicular joint of her left shoulder. 

At the Veteran's March 2011 VA examination it was noted that there was no history of surgery or known fractures or dislocations.  She reported persistent left shoulder pain since the injury and claimed to have constant left shoulder pain exacerbated by range of motion, reaching, lifting and carrying, and cold and damp weather exposure.  She was on ibuprofen as described by her doctor.  There was no evidence of deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes, tenderness, or flare-ups; however, there was pain, stiffness, weakness, decreased speed of joint motion, and swelling and tenderness.  Her range of motion for flexion was 0 degrees to 120 degrees, abduction was 0 degrees to 110 degrees, internal rotation was 0 degrees to 50 degrees, external rotation was 0 degrees to 65 degrees.  It was noted that there was objective evidence of pain with active motion but there was no additional limitations after three repetitions of range of motion and there was no joint anklyosis.  An x-ray study revealed no acute fracture, dislocation, or significant degenerative changes identified.  It was noted that the Veteran had problems with lifting, carrying, and reaching.  There was mild affect on feeding, toileting, and grooming; moderate effect on her chores, shopping, traveling, bathing, dressing, and driving; severe affect on exercise and recreation; and she was prevented from doing sports.  

In order for the Veteran to be afforded an increased rating for her degenerative joint disease of the left shoulder there needs to be evidence showing: 1) the absence of limitation of motion, and x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with the addition of occasional incapacitating exacerbations (Diagnostic Code 5010); 2) ankylosis of the scapulohumeral articulation when in a favorable position, with abduction to 60 degrees, and ability to reach the mouth and head (Diagnostic Code 5200); 3) limitation of arm motion at the shoulder level (Diagnostic Code 5201); 4) impairment of the humerus, regardless of whether the major or minor extremity is affected, when there is either malunion with moderate deformity or when there are recurrent dislocations of the scapulohumeral joint which are infrequent and there is guarding of movement only at the shoulder level (Diagnostic Code 5202); or 5) nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula with loose movement (Diagnostic Code 5203).

After a careful review of the record evidence the Board finds that an increased rating in excess of 10 percent for degenerative joint disease of the left shoulder is not warranted.  First, the Board notes that the Veteran's range of motion for flexion was 0 degrees to 120 degrees and for abduction it was 0 degrees to 110 degrees; thus, there is no evidence of ankylosis or limitation of the arm at the shoulder level (Diagnostic Codes 5200 and 5201).  At both examinations there was no medical evidence of a diagnosis of dislocations (Diagnostic Codes 5202 and 5203).  Finally, while she does have x-ray evidence and some troubles with activities of daily living there is no evidence of occasional incapacitating exacerbations and the Veteran reported at her examinations that she did not have flare-ups (Diagnostic Code 5010).  Thus, the Veteran's degenerative joint disease of the left shoulder does not warrant an increased rating in excess of 10 percent.  

VA must consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of range of motion.  See DeLuca, supra.  While the Veteran reported pain and trouble with lifting and carrying the evidence shows that the Veteran's range of motion measured, in degrees, above shoulder level; this same finding was also demonstrated at her examinations after repetitive of motion holding a weight.  Thus, the Board finds that the currently assigned 10 percent rating contemplates any pain on limitation of motion and does not warrant an additional rating under DeLuca.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that while the March 2011 VA examiner noted some limitations as the result of the Veteran's shoulder, the Veteran's claims file also notes that she is currently in nursing school and is doing very well and is expected to graduate soon.  Thus, the Board finds that the Veteran's degenerative joint disease of the left shoulder is contemplated by the rating criteria and an extraschedular rating is not warranted.  

In sum, the Board finds that while the Veteran has degenerative joint disease of the left shoulder there is no evidence of occasional incapacitating exacerbations, limitation of the arm at shoulder level, ankylosis of the shoulder, or any dislocations related to the shoulder.  Thus, an increased rating in excess of 10 percent for degenerative joint disease of the left shoulder is not warranted. 

PTSD

The October 2007 rating decision continued the Veteran's 50 percent disability rating for her PTSD.  The RO has assigned the Veteran's PTSD disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (reflecting service connection for PTSD).  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2011).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD is currently rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

To warrant a 50 percent rating under that code, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To warrant the next higher (70 percent) rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns; rather, it is one of the medical findings employed in that determination.

The medical evidence shows a number of GAF scores have been assigned during the pendency of this claim.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95 (March 31, 1995).  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A review of the Veteran's claims file reveals that the Veteran has been assigned GAF scores of 43, 46, 50, and 53.  GAF scores between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

After a careful review of the Veteran's claims file and testimony the Board finds that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity and thus does not warrant an increased rating in excess of 50 percent.

At the Veteran's July 2007 VA examination she reported that she worked for the police department for 10 years and left in 2007 because she was being harassed but was planning to return to college in the fall.  She reported that she had sleep troubles, including nightmares and that she felt depressed, angry, and jittery; she was not withdrawn or agitated.  She denied any visual, auditory, or tactile hallucinations.  On examination her concentration was unimpaired, there was no obsessive thinking, and no compulsive behavior; she also denied suicidal and homicidal ideations.  She had feelings of inadequacy, sometimes she felt worthless, but she never felt hopeless; she was unhappy because she felt like she was in limbo.  She reported having panic attacks two to three times a week that lasted up to four hours and were accompanied by sweating, hyperventilation, dizziness, trembling, palpitations, and chest pain.  She reported that she had no motivation for housework but did have hobbies.  She got along with her 15 siblings and their families but had problems with authority.  On examination her concentration was unimpaired but she was irritable, hypervigilant, and had an exaggerated startle response.  She also persistently reexperienced her traumatic experience in the forms of daily, recurrent, and intrusive distressing recollections, distressing dreams and nightmares two to three times a week, flashbacks, and intense psychological distress at exposure to certain stimuli that remind her of an aspect of the traumatic event or the anniversary of the event; a trigger was the smell of liquor.  In order to avoid stimuli associated with the trauma she avoided thoughts and feelings associated with the trauma and certain activities and situations that arouse recollections; this included crowds or being with people who are constantly touching one another and being alone with men.  Numbing of general responsiveness takes the form of markedly diminished interest in significant activities and feeling detached from others.  Persistent symptoms of increased arousal take the form of difficulty with sleep, irritability, hypervigilance, and an exaggerated startle response.  The VA examiner also stated that the Veteran's depression and anxiety were secondary to her PTSD.  He also stated that the Veteran's PTSD symptoms had a moderate to major negative impact on her ability to obtain and maintain physical or sedentary employment and causing significant interference with her social functioning.  

July 2007 and October 2007 VA psychiatry notes stated that the Veteran lived with her daughter and grandson.  It was noted that her defense mechanisms included social isolation, projection and introjetion.  Her coping skills included social isolation, gardening, and landscaping.  She reported a worsening of her depressive symptoms, avoidance, hyperarousal signs, and symptoms.  It was noted that she was appropriately dressed and groomed; she was pleasant and cooperative; she had no abnormalities with her motor activity; her speech had normal rate, tone, volume, and cadence; her thought process was linear and goal directed; her insight and judgment were good; her sensorium was grossly intact; there was no evidence of delusions or hallucinations; and she denied suicidal and homicidal ideations.  In October 2007 the Veteran's affect was stressed and moody and she had anxious ruminations and in July 2007 her affect was very tired, very down, blunt and reactive and she had anxious ruminations.  

A July 2010 VA psychiatry outpatient note indicated that the Veteran's stressors were in the context of academic, economic, and housing issues; she was also having trouble of balancing her academic work load, her commute, and self care.  She was currently endorsing symptoms of poor concentration, increased irritability, increased worrying, restless and non-restorative sleep, excessive fatigue, and muscle tension.  She requested a stimulant for the purpose of improving her concentration and energy level.  

In November 2010 the Veteran was seen for an unscheduled VA psychiatric follow-up assessment for the management of her hyperarousal symptoms.  It was noted that she was half way through her schooling for her nursing degree.  She continued to decline the option of psychotropic medications for her hyperarousal and affective symptoms in favor of utilizing cognitive and behavioral therapies.  It was noted that she was appropriately dressed and groomed; she was pleasant and cooperative; she had no abnormalities with her motor activity; her speech had normal rate, tone, volume, and cadence; her insight and judgment were fair; her sensorium was grossly intact; there was no evidence of perceptual disturbances; and she denied suicidal, homicidal, and assaultive ideations.  Her mood was just tired, her affect was euthymic, and she stated her mind was not racing right now but she was just tired.  She had anxious ruminations of trying to get her work done.  It was noted that her abuse of both caffeine and gambling were in remission.  

The Veteran was afforded a VA examination in March 2011 and it was noted she was in individual psychotherapy and that the effectiveness of the therapy was good.  She currently lived with 10 people: her sister and her husband and their children.  She stated that she tried to hide downstairs when the children were home.  She has not had a romantic relationship for 7 years.  She stated that her social relationships were mainly family focused and that her classes for nursing school were going well though she had a history of difficulty concentrating on text material but her GPA was currently a 3.3.  She has no history of suicide attempts, violence, or assaultiveness; but she did state that she had trouble controlling her temper when frustrated.  She stated that she had a single drink last week though she generally avoided alcohol because it has been a problem in the past.  She was depressed a lot about how her life is and she also had anxiety.  On examination her appearance was clean; her psychomotor activity was unremarkable; her speech was unremarkable; her attitude was cooperative; her affect was normal; her attention was intact; she was oriented to person, time, and place; her thought process was unremarkable; her thought content was unremarkable; she understood the outcome of her behavior; she understood she has a problem; she had no hallucinations or inappropriate behavior; she did not have any obsessive or ritualistic behavior; there was no presence of homicidal or suicidal thoughts; she had good impulse control with no episodes of violence; and she was able to maintain minimum personal hygiene.  However, the Veteran's mood was anxious; she sometimes woke up in the middle of the night screaming and had frequent nightmares; she had panic attacks several times a week; and while her remote memory was normal her recent and immediate memory were mildly impaired but she maintained a 3.3 GPA.  It was further noted that she had few social connections but she was on good terms with her family members though her current living arrangement was somewhat tense.  

The VA examiner stated that the Veteran did not have total occupational and social impairment.  He stated that the Veteran's PTSD signs and symptoms resulted in deficiencies in the areas of judgment, thinking, family relations, mood, and school.  For judgment he stated that despite the Veteran having trouble keeping both gambling and drinking in control she has continued a low, currently non-problematic use of both, but the difficulty is that it would be hard to know if she would be able to keep it under control at a low level.  It was noted that her problems with thinking and school were some problems with focus and memory.  She had trouble with family relations because she avoided romantic relationships for years because of multiple difficult intimate relationships in the past where she was physically abused by her partners.  

In an addendum opinion the VA examiner stated that after a review of the claims folder that the Veteran was not unemployable at this time.  He also stated that the GAF score of 53 he assigned was higher than the scores reported by her treatment providers due partly to her relative success in school and her expectation of being employable after completing her classes.  

In order for the Veteran to warrant an increased rating her PTSD must be demonstrated by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds that even though the March 2011 VA examiner stated yes that the Veteran's PTSD was manifested by deficiencies in those areas, the evidence of record, including the March 2011 VA examination, does not establish that the Veteran's PTSD symptomatology rise to the level of an increased rating.   Instead the evidence of record establishes that the Veteran's PTSD symptoms most closely approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A careful review of the Veteran's claims file, including her statements, the VA treatment records, and the VA examinations, reveal that the Veteran's PTSD does not warrant an increased rating.  First, according to the July 2007 and March 2011 VA examination reports and the July 2007 and October 2007 treatment records the Veteran denied suicidal ideation; she also denied any homicidal ideation, hallucinations, and delusions.  In addition, it was stated at the July 2007 and March 2011 VA examinations that she did not have any obsessional rituals.  She also was noted to have a cooperative attitude, intact attention, unremarkable speech, and was oriented to person, time, and place at the March 2011 VA examination; in the July 2007, October 2007, and November 2010 treatment notes it was noted that she had normal rate, tone, volume, and cadence when she spoke.  Moreover, at the July 2007 VA examination it was noted that while she was jittery on examination her concentration was unimpaired and there was no obsessive thinking.  

It was noted in July 2007 and March 2011 that the Veteran had distressing nightmares and woke up screaming.  At the July 2007 VA examination she reported panic attacks two to three times a week and at the March 2011 VA examination she reported that she had them several times a week; however, the Board finds that there is no evidence that these panic attacks were near continuous or that they affected her ability to function as evidenced by her success in school and additionally she was not on medication for her panic attacks.  Moreover, she was also successful in school and able to function independently despite her poor concentration as reported in July 2010 and with depression and focus problems as reported in March 2011.  In July 2007 it was noted that though she was depressed, angry, and jittery she was not withdrawn or agitated.  

The Veteran's claims files reveals that she had problems with gambling and caffeine.   In November 2010 it was noted that her gambling was in remission but in March 2011 it was noted that she was drinking and gambling in low usage and the VA examiner stated that it could be difficult to know if she could keep it under control in the low level.  She also stated that she had trouble controlling her temper when frustrated; however, she also reported that she had good impulse control, understood the outcome of her behavior, and no episodes of violence.  Thus, the Board finds that the Veteran does not have impaired impulse control.  

At the July 2007 VA examination she denied spatial disorientation and it was further noted then and in July 2010 and March 2011 that the Veteran had good personal appearance and hygiene.  At the July 2007 VA examination it was noted that she reexperienced her stimuli, was hypervigilant, and had an exaggerated startle response.  It was also noted that her PTSD symptoms had a moderate to major negative impact on her ability to obtain and maintain physical or sedentary employment causing significant interference with her social functioning.   In July 2010 she reported that she was having trouble balancing school, her commute, and self care.  The Veteran reported in March 2011 that she left her job at the police department because of harassment and had trouble with focus and memory but that she was doing well in school and had a 3.3 GPA.  The Board finds that there is no evidence that she had difficulty in adapting to stressful circumstances.  

Furthermore, the Board notes that in March 2011 the Veteran reported that she trouble with romantic relationship; however, that was because of abuse by her past relationships.  At the March 2011 VA examination she reported that she had good relationships with her family though she had a tense living situation with her sister and her family.  The Board finds that the evidence of record reveals that since the July 2007 VA examination there is evidence that she successfully started and was about to conclude nursing school and that she had relationships with her family.  Thus, the evidence of record does not demonstrate that the Veteran's PTSD is demonstrated by the ability to establish and maintain effective relationships.  

Therefore, the Board finds that though the March 2011 VA examiner stated that the Veteran had deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood the evidence of record, as discussed above, does not rise to the level of the 70 percent disability.  In addition to not meeting the criteria for an increased rating of 70 percent, the Board finds that the Veteran does not warrant an increased rating of 100 percent since there is no evidence of total occupational and social impairment; there is no evidence of gross impairment to thought processes and communication, persistent delusions or hallucinations or grossly inappropriate behavior.  Nor is there a persistent danger of the Veteran hurting herself or others, a disorientation to time or place, memory loss or inability to perform activities of daily living.

As noted above, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran worked for the police department for 10 years and left as a result of harassment; however, she was doing very well in nursing school with a 3.3 GPA.  The March 2011 VA examiner stated in his addendum that the Veteran was expected to be employable once she finished school.  In addition, her other symptomatology as discussed above are contemplated in the rating criteria.  Thus, the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

In sum, the Board finds that the Veteran's service-connected PTSD is not manifested deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Thus, an increased rating in excess of 50 percent for PTSD is not warranted.  


Residuals of a Fracture of the Distal Nares

The October 2007 rating decision continued the Veteran's noncompensable rating for his residuals of a fracture of the distal nares.  The Veteran's noncompensable evaluation is under 38 C.F.R. § 4.97, Diagnostic Code 6502.  Under Diagnostic Code 6502 a deviated nasal septum warrants a 10 percent rating for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  The Board notes that the Veteran is only service connected for residuals of a fracture of the distal nares and an August 2011 rating decision denied service connection for sinusitis.  

At the Veteran's August 2007 VA examination she reported chronic pain in the midface that was a three out of ten and chronic nasal stuffiness.  She also reported frequent episodes of sinus infection without any nasal discharge problems.  It was noted that her nose deviated to the left with a 50 to 75 percent left nasal obstruction.  There were no polyps or nasal bone deformity; there was slight depression of the nasal dorsum.  

At the February 2011 VA examination the VA examiner stated that the nasal blockage was bilateral, alternating, and partial, but at time becomes complete at night.  In addition, the nasal blockage was worse when she wakes up in the morning.  The Veteran had recurrent acute sinusitis.  There was a right septal deviation that narrowed the right nasal airway approximately 70 percent.  The left inferior turbinate was mildly enlarged and the left nasal airway remained adequately patent.  There were no visible nasal polyps or discharge.

After a careful review of the Veteran's medical records including her testimony the Board finds that the Veteran's fracture of the distal nares more closely approximates 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  At the August 2007 VA examination it was noted that the Veteran's nose was deviated to the left with a 50 to 75 percent obstruction and in February 2011 it was noted that the Veteran's right septal deviation narrowed 70 percent of the way.  In addition, the blockage was noted to be bilateral, partial, alternating, and sometimes complete at night.  Thus, resolving all reasonable doubt in the Veteran's favor, an increased rating of 10 percent, the maximum scheduler rating, is warranted.

As noted above, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Board finds that the rating criteria contemplate the Veteran's disability and there is no evidence that the Veteran's residuals of fracture of the distal nares impact her school as a nurse.  In addition, her other symptomatology as discussed above are contemplated in the rating criteria  Thus the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

In sum, the Board finds that the Veteran's residuals of fracture of the distal nares is manifested by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Thus, an increased rating of 10 percent is warranted.  


ORDER

An increased rating in excess of 10 percent for degenerative joint disease of the left shoulder is denied. 

An increased rating in excess of 50 percent for PTSD is denied. 

An increased rating of 10 percent for residuals of fracture of distal nares is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


